Per Curiam. A claim in this matter was filed in the Court of Claims on April 16, 1973, alleging that claimant’s car, while parked at the Illinois Department of Mental Health, Chicago Reed Health Center, was damaged by a projectile thrown from a lawn mower operated by James R. Harris, an employee of the Department of Mental Health. From the testimony of claimant, it appears that Edwin L. Esser, an electrician employed by the State of Illinois, for a period of over thirty years, parked his automobile in the parking lot of the Reed Zone Medical Center, 6500 West Irving Park Road, Chicago, Illinois, where he was employed. From the police report of the Chicago Police Department, a statement from Peter Bertuccio, the Building and Grounds Supervisor of the Chicago Reed Mental Health Center, and from various other statements submitted at the hearing, it appears that an employee of respondent, James R. Harris, was driving a tractor with an attached law mower and while Harris was cutting the grass in the area north of the Power House with his rotary blade tractor, the blade threw an eighteen-inch length, two-by-four board, into the left fender of the claimant’s 1971 Lincoln automobile, denting the fender. Claimant had the automobile repaired and submitted a paid bill in the amount of $142.00. From the evidence introduced at this hearing, the Court finds respondent was negligent, which negligence caused property damage to the claimant in the amount of $142.00. An award is, therefore, made to claimant in the sum of $142.00.